 



Exhibit 10 (19)
SUMMARY OF 2006 SALARIES OF NAMED EXECUTIVE OFFICERS
The following table sets forth the current base salaries provided to the
Company’s CEO and four most highly compensated executive officers:

          Executive Officer   Current Salary
Andrew B. Schmitt
  $ 500,000  
Eric R. Despain
  $ 240,000  
Jerry W. Fanska
  $ 240,000  
Steven F. Crooke
  $ 215,000  
Colin B. Kinley
  $ 200,000  

The executive officers, other than Colin Kinley, President of the Energy
Division, are also eligible to receive a bonus each year under the Company’s
Executive Incentive Compensation Plan (the “IC Plan”). Mr. Kinley is paid a
bonus based on achieving certain goals specific to his division, which for
FY2006 included attaining a certain level of natural gas reserves, production
and earnings before interest and taxes (EBIT). The bonuses paid to the Company’s
CEO and four most highly compensated executive officers for the fiscal year
ended January 31, 2006 are as shown in the following table:

          Executive Officer   FY 2006 Bonus
Andrew B. Schmitt
  $ 200,000  
Eric R. Despain
  $ 45,720  
Jerry W. Fanska
  $ 77,000  
Steven F. Crooke
  $ 60,000  
Colin B. Kinley
  $ 175,000  

The Company adopted the IC Plan in fiscal 1993. Each of the Company’s executive
officers, other than Mr. Kinley, is eligible to participate in the IC Plan.
Mr. Kinley receives his bonus under a separate arrangement, as explained above.
Under the IC Plan, each participant will be eligible for an annual cash bonus in
a target amount (the “Target Bonus”) equal to a percentage (50% in the case of
Mr. Schmitt and 37.5% in the case of the other Named Executive Officers) of such
participant’s base compensation. The Target Bonus will be adjusted (up or down)
based upon the performance of the Company as compared to certain goals included
in the business plan adopted and approved by the Board of Directors. In no
event, however, can a participant’s annual cash bonus under the IC Plan exceed
100% of such participant’s base compensation for the relevant year. No bonus
will be payable should performance be equal to or below 80% of the relevant
goals established by the business plan. In addition, the formula bonus derived
as described in the preceding sentences can be further adjusted (up or down) at
the discretion of the Board of Directors by up to one-third of the Target Bonus.
All or part of an employee’s incentive compensation under the IC Plan may, at
the discretion of the Board of Directors, be paid in the form of shares of the
Company’s common stock which may consist of authorized but unissued shares of
common stock or shares of common stock reacquired by the Company on the open
market.
At a meeting of the Board of Directors of the Company, held on March 30, 2006,
the Board set the goals for the executive officers who participate in the IC
Plan to qualify for a bonus for the fiscal year ended January 31, 2007. Awards
under the IC Plan for the fiscal year ended January 31, 2007 will consist of an
objective component and a subjective component. The objective component will
make up 70% of each award and will be based on the achievement of a set goal for
the earnings per share of the Company. The objective award for the division
presidents who participate in the IC Plan will be weighted the same, but will be
based on the achievement of set goals for the earnings before interest and taxes
(EBIT) of their respective division. The subjective component will make up 30%
of each award and will be based on criteria determined by the Board of Directors
for Mr. Andrew B. Schmitt, the Company’s President and Chief Executive Officer,
and by Mr. Schmitt as to each of the other executive officers in the IC Plan.
The goals for Mr. Kinley to qualify for a bonus for the fiscal year ended
January 31, 2007 will again be based on achieving a specific level of proven
natural gas reserves, natural gas production, and earnings before interest and
taxes (EBIT) for his division.

